DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In view of the outstanding amendments, the restriction requirement, as set forth in the Office action mailed on 12/9/21 is hereby withdrawn. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) below is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2006/0095142 to Evans.
Evans teaches the following: 
1. A computer implemented method for machining a workpiece with one or more tools via one or more machining operations on an integrated workstation (Fig. 2, paragraph 47, 54), the computer implemented method comprising: 
obtaining a computer aided design (CAD) file indicative of a physical part to be machined (FIG.3, paragraph [0052] "The CAD Interpreter 301 is considered a design application and is able to understand the design file 309 created with a CAD package and extract therefrom the relevant machining information, i.e., the machine tool paths represented by the data in the design file 309."); 
generating computer aided manufacturing (CAM) instructions from the CAD file without the use of GCodes (paragraph [0053] "The Motion Controller (305) is responsible for translating the tool path data (310) from the CAD Interpreter (301) into data that can be used to appropriately control the machine tool to make the specified controlling the operation of such machine tools by directly transferring the machining data defining the part to be made from a CAD/CAM application to the machine controller”); 
machining the workpiece according to the generated CAM instructions (paragraph [0055] "The servo-controller (306) is responsible for performing the servo-control loops in order for the tool head or heads of the machine tool to move through the specified tool paths that will result in manufacture of the desired part from the stock material on the machine tool."). 
21. (Previously presented) A computer controlled apparatus for machining a workpiece, the apparatus comprising: a base; a workpiece support mounted on the base and configured to support a workpiece; a set of tools, each tool configured to remove material from the workpiece; a spindle configured to carry and rotate a tool from the set of tools; one or more drives configured and arranged to move the spindle with respect to the workpiece, the one or more drives including one or more electric motors (FIG.4 and FIG.5, Motor 406 or Motor 505; paragraph 1-6, 11, 30, 39, 55; paragraphs 66-68); a computing device supported by or position adjacent the base, the computing device comprising a processor and computer readable medium that stores instructions that when implemented by the processor, cause the computing device to perform the method of Claim 1 (FIG.2 machine tool controller 200; FIG.2, Processing Unit 205).  
23. (Previously presented) A nontransitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by one or more processors of a computing device, cause the computing device to perform the method of Claim 1 (FIG.2 machine tool controller 200; FIG.2, Processing Unit 205).  

36. (Withdrawn-currently amended) The computer controlled apparatus of Claim 21, further comprising instructions stored on the computer readable media that when executed by the processor, cause the computing device to: generate a CAD file representative of the machine part via user interaction with a first graphical user interface section displayed on a display (paragraphs [0043] and [0047]); generate one or more tool paths corresponding to the CAD file via user interaction with a second graphical user interface section displayed on the display (paragraph 42-44); and move the spindle according to the one or more generated tool paths via user interaction with the first graphical user interface section or a third graphical user interface section displayed on the display (paragraph [0055]).

3. (Original) The computer implemented method of Claim 2, wherein creating the CAD file includes carrying out a sequence of CAD operations, wherein the sequence of CAD operations are rendered in the GUI as a list that includes editable parameters (paragraph 11, 39-48, 56).  
7. (Previously presented) The computer implemented method of Claim 1, further including checking the computer aided manufacturing (CAM) instructions generated from the CAD file and changing one or more parameters of the CAD file (paragraphs 56-60, C++; paragraph 65, 69).  
9. (Previously presented) The computer implemented method of Claim 1, wherein said generating CAM instructions includes generating a first tool path with user inputted parameters; and generating a second tool path with user inputted parameters (paragraph 10, 18-20, 23, 27, 30, 49-52).  
10. (Original) The computer implemented method of Claim 9, further comprising changing at least one parameter of the user inputted parameters of the first or second tool path, wherein a change to the least one parameter automatically changes a corresponding parameter of the CAD file (paragraphs 56-60, C++; paragraph 65, 69).  

13. (Original) The computer implemented method of Claim 1, further comprising rendering a graphical user interface having a number of interface sections, each interface section having one or more control elements, wherein a first interface section of the number of interface sections includes one or more control elements that provide computer aided manufacturing (CAM) control and a second interface section includes one or more control elements that provide computer aided design (CAD) control (paragraphs 41-48; paragraphs 56-60, C++).  
17. (Previously presented) The computer implemented method of Claim 1, wherein generating computer aided manufacturing (CAM) instructions from the CAD file without the use of GCodes comprises: generating a first tool path by selecting at least one object of the CAD file, selecting a tool or tool path parameters (paragraph 10, 18-20, 23, 27, 29).  
20. (Previously presented) The computer implemented method of Claim 1, wherein the integrated workstation includes a machine tool comprising a table for supporting the workpiece, at least one spindle, one or more servo motors configured to move the spindle with respect to the table, a set of tools including the one or more tools, and a computer programmed to carry out the computer implemented method (FIG.4 and FIG.5, Motor 406 or Motor 505; paragraph 1-6, 11, 30, 39, 55; paragraphs 66-68).  

27. (Withdrawn-currently amended) The non-transitory computer-readable medium of Claims 26, further comprising instructions stored thereon that, when executed, cause [[a]] the computing device to: Seattle, Washington 98101-3029 -5-206.682.81001711-PIUS PNP (DIMO-0066681)receive a request to edit information displayed by the list indicative of the sequence of operations via one of the user manipulable controls; and in response to receiving the request to edit said information, automatically editing information associated with the CAM instructions that corresponds to the edited information (paragraphs 56-60, C++; paragraph 65, 69).  
31. (Withdrawn-currently amended) The non-transitory computer-readable medium of Claim 25, wherein the CAD part rendered by the computing device is a two dimensional or three dimensional geometric representation of a machine part to be generated; wherein the set of CAM instructions to be generated include one or more tool paths, the tool paths represented by computer instructions for producing a feature of the geometric representation of the machine part; and wherein receipt of the request from one of the interface sections to begin manufacturing the machine part caused controlled movement of one or more tools of a machine tool for machining a workpiece .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans as applied to claims above, and further in view of U.S. Pub. No. 2006/0058908 to Kamiya.
Evans teaches 
34. (Withdrawn-currently amended) The non-transitory computer-readable medium of Claim 25, wherein the first interface section is configured to provide CAM control (Fig. 2, paragraph [0043] "Generally speaking, the first processor (203) runs the CAD or CAD/CAM software package or other design application"; see paragraph [0052], where it is explained how the CAD/CAM subsystem is interfaced with the motion controller 305 of FIG.3);

Evans fails to teach 
34. (Withdrawn-currently amended) The non-transitory computer-readable medium of Claim 25, wherein the second interface section is configured to toggle between CAD control and CNC control.  
35. (Withdrawn) The non-transitory computer-readable medium of Claim 34, wherein the second interface section toggles between CAD control and CNC controls via user selectable tabs.  
14. (Original) The computer implemented method of Claim 13, further comprising toggling between the computer aided design (CAD) control and a computer numerical control (CNC) control at the second interface section.  

Kamiya teaches 
34. (Withdrawn-currently amended) The non-transitory computer-readable medium of Claim 25, wherein the second interface section is configured to toggle between CAD control and CNC control (Fig. 4, paragraph 90).  
35. (Withdrawn) The non-transitory computer-readable medium of Claim 34, wherein the second interface section toggles between CAD control and CNC controls via user selectable tabs (Fig. 4, paragraph 90).  
14. (Original) The computer implemented method of Claim 13, further comprising toggling between the computer aided design (CAD) control and a computer numerical control (CNC) control at the second interface section (Fig. 4, paragraph 90).  

Since Kamiya teaches menu selection that enables changeover between CAD and CNC (paragraphs 89-91), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of menu selection as taught by Kamiya to improve the machining system of Evans for the predictable results of enabling changeover between CAD and CNC (paragraphs 89-91).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Sean Shechtman/           Primary Examiner, Art Unit 2896